 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RAKESH VIJ,                                        No. 2:19-cv-01686-KJM-DB
12                       Plaintiff,
13            v.                                         ORDER
14    GAVIN MEHL,
15                       Defendant.
16

17                  On August 28, 2019, defendant Gaven Mehl, proceeding pro se, removed this

18   unlawful detainer action from Yolo County Superior Court. ECF No. 1. Defendant also filed a

19   motion to proceed in forma pauperis. ECF No. 2. As explained below, the court REMANDS the

20   case to the Yolo County Superior Court and DENIES as moot defendant’s motion to proceed in

21   forma pauperis, ECF No. 2.

22                  When a “civil action . . . of which the district courts of the United States have

23   original jurisdiction” is initially brought in state court, a defendant may remove it to federal court.

24   28 U.S.C. § 1441(a). There are two primary bases for federal subject matter jurisdiction:

25   (1) federal question jurisdiction under 28 U.S.C. § 1331, and (2) diversity jurisdiction under 28

26   U.S.C. § 1332. Under § 1331, district courts have federal question jurisdiction over “all civil

27   actions arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

28   Under the longstanding well-pleaded complaint rule, a suit “arises under” federal law “only when
                                                         1
 1   the plaintiff’s statement of his own cause of action shows that it is based upon [federal law].”
 2   Louisville & Nashville R. Co. v. Mottley, 211 U.S. 149, 152 (1908). Federal question jurisdiction
 3   cannot be based on an actual or anticipated defense or counterclaim. Vaden v. Discover Bank,
 4   556 U.S. 49, 60 (2009). A federal district court must remand a case sua sponte where a defendant
 5   has not established federal jurisdiction. See 28 U.S.C. § 1447(c) (“If at any time before final
 6   judgment it appears that the district court lacks subject matter jurisdiction, the case shall be
 7   remanded.”).
 8                  Defendant’s notice of removal asserts this court has federal question jurisdiction
 9   under § 1331 because defendant’s “unalienable right of due process protected by the 5th and 7th
10   Amendment [sic]” has been violated. ECF No. 1 at 2. Defendant provides no cogent support for
11   his claim his due process rights have been violated. See, e.g., id. at 2−3 (claiming “[d]defendants,
12   [sic] having no agreement with plaintiff, conspired under color of law in a nisi prius de facto
13   quasi court of record proceeding ‘in equity’ and not at law and did willfully injure, oppress,
14   defraud and deprived plaintiff [sic] of their [sic] unalienable right of due process, secured by the
15   Bill of Rights, with the intent to proceed unlawfully carrying plaintiff away to jurisdictions
16   unknown.”) (footnotes omitted). This case arises purely under state law. See id. at 7−9
17   (complaint for unlawful detainer). With nothing in defendant’s notice of removal supporting this
18   court’s jurisdiction, the court REMANDS this case to Yolo County Superior Court and DENIES
19   as MOOT defendant’s motion for in forma pauperis status.
20                  IT IS SO ORDERED.
21   DATED: September 3, 2019.
22

23                                                    UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                         2
